Citation Nr: 0907438	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  08-02 860	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2006 rating action that denied service connection 
for a left knee disability.

In November 2008, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The sole competent and persuasive medical evidence 
establishes that the inservice increase in the veteran's pre-
existing left knee disability was due to the natural progress 
of the disease.

3.  The sole competent and persuasive medical evidence 
establishes no nexus between the veteran's left knee 
disability and his service-connected right knee disability.


CONCLUSION OF LAW

The veteran's pre-existing left knee disability was not 
aggravated by wartime service or his service-connected right 
knee disability.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.306, 
3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

An April 2006 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to direct and secondary service connection.  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the Veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the April 2006 letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the April 
2006 document fully meeting the VCAA's notice requirements 
was furnished to the Veteran before the July 2006 rating 
action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he was furnished notice pertaining to the 
effective date information in a March 2006 RO letter, thus 
meeting the notice requirements of Dingess/
Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and post-service 
VA medical records up to 2007.  The Veteran was afforded a 
comprehensive VA examination in April 2006.  A transcript of 
his November 2008 Board hearing testimony has been associated 
with the claims folder and considered in adjudicating this 
claim. Significantly, the Veteran has not identified, nor 
does the record otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In April 2006 and January 2008 statements, the 
Veteran stated that he had no other  information or evidence 
to submit in connection with his claim.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In this 
regard, the Board has considered the veteran's 
representative's November 2008 request for a new VA 
examination and additional medical opinions in this case.  
However, the Board finds that such additional evidentiary 
development is not necessary, as the April 2006 VA 
examination is adequate to equitably adjudicate this claim.   
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal, without directing or accomplishing any additional 
notification and/or development action.  

II.	Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected one.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111 (West 2002).

In precedent opinion VAOPGCPREC 3-2003, the VA General 
Counsel (VAGC) discussed the requirements for rebutting the 
presumption of sound condition when entering military service 
under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304.  The VAGC 
held that, to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that it was not aggravated by service.  
The veteran claimant is not required to show that the disease 
or injury increased in severity during service before the 
VA's duty under the second prong of this rebuttal standard 
attaches.  (The provisions of 38 C.F.R. § 3.304 were later 
amended and are now consistent with 38 U.S.C.A. § 1111.) 

The VAGC also held that the provisions of 38 C.F.R. 
§ 3.306(b), providing that aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, are not inconsistent with 38 U.S.C.A. § 1111.  
38 C.F.R. § 3.306(b) properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.  38 U.S.C.A. § 1111 
requires the VA to bear the burden of showing the absence of 
aggravation.  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See 
Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004). 

There is no aggravation of a pre-existing disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski,  1 Vet. 
App. 292, 297 (1991).  Accordingly, a lasting worsening of 
the condition - i.e., a worsening that existed not only at 
the time of separation, but one that still exists currently - 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Veteran contends that his pre-existing left knee 
disability was aggravated by military service, or is 
secondary to his service-connected right knee disability.  He 
asserts that strenuous activity during the rigors of basic 
military training accelerated deterioration of his 
previously-injured left knee, and that overuse of the left 
knee in compensating for his right knee disability caused 
severe aggravating wear on the left knee.  He gave testimony 
to that effect at the November 2008 Board hearing.

A review of the service medical records discloses that on 
September 1965 pre-induction examination the Veteran gave a 
history of a left knee surgical arthrotomy and previous 
rejection from military service in 1963 due to left knee 
degenerative arthritis.  The examiner noted knee surgery in 
1955/56 which was asymptomatic.  Current examination of the 
left knee was normal.

In February 1966, the Veteran underwent physical therapy for 
his left knee.  He complained of instability.  The examiner 
noted that he still had some knee problems and 
chondromalacia.

On December 1966 examination, the Veteran gave a history of 
removal of cartilage and bone fragments from the left knee at 
the age of 15.  The examiner noted a history of left knee 
surgery in 1954, that the Veteran had left knee swelling 
after exercise, and that the left knee seemed to slip out of 
place occasionally.  After examination, the diagnosis was 
left knee degenerative osteoarthritis.

On July 1968 separation examination, the Veteran gave a 
history of left knee surgery in September 1956 to remove 
cartilage and bone fragments.  After examination, the 
diagnosis was postoperative left knee degenerative arthritis.

On July 1971 VA examination post service, the Veteran gave a 
history of surgery for a left knee torn cartilage in 1956 
after wrestling.

On December 2002 VA outpatient examination, the Veteran gave 
a history of left knee injury in 1956 with open cartilage 
resection and ligament repair.  Current left knee X-rays 
revealed tricompartmental osteoarthritis with significant 
Fairbank changes.

February 2004 VA left knee X-rays revealed chondrocalcinosis, 
severe degenerative arthritis, and lateral subluxation of the 
left patella.

On February 2006 VA outpatient examination, the Veteran 
complained of worsening left knee pain.  X-rays revealed 
moderate to severe arthritis with osteophytes and increased 
subchondral sclerotic bone.  The impression was severe left 
knee degenerative joint disease.

On April 2006 VA orthopedic examination, the physician 
reviewed the veteran's claims folder including service and VA 
medical records.  He noted that the Veteran had sustained a 
left knee injury prior to military service in 1955, requiring 
an arthrotomy and medial meniscectomy; that he had been 
previously turned down for military service in 1963; that a 
1965 service entrance examination noted left knee 
degenerative arthritis; that he was seen in service for left 
knee complaints, but he was able to get by; and that he 
slowly developed increasing left knee pain and swelling since 
separation from service.  The examiner also reviewed the 
veteran's medical history pertaining to his service-connected 
right knee.  After examination, the diagnosis was severe left 
knee degenerative arthritis.  The physician opined that it 
was less than a 50/50 probability that the veteran's left 
knee disability was related to or aggravated by his service-
connected right knee disability, noting that he entered 
military service with left knee degenerative arthritis, which 
slowly became more severe.  He further opined that the 
increase in the left knee problem was not related to or 
aggravated by the veteran's right knee problem because it 
represented the natural progression of the pre-existing left 
knee problem in service.  The doctor stated that his opinions 
were based on and supported by a review of orthopedic medical 
literature and his 35 years of medical expertise.

After a review of the foregoing, the Board finds that there 
is no persuasive medical evidence to support the claim for 
service connection for a left knee disability by way of 
aggravation of a pre-existing disability by military service 
or by the service-connected right knee disability.  In 
reaching this conclusion, the Board notes that the veteran's 
left knee disability was identified on 1965 examination prior 
to induction into military service.  In Crowe v. Brown, 7 
Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court noted that the 
regulation expressly provides that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that a history of the pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2008).  
In this case, the Board finds that the veteran's pre-existing 
left knee disability was clearly clinically identified on the 
1965 service induction examination.  

The Board also finds that the evidence of record establishes 
that the pre-existing left knee disability was not aggravated 
by service or the service-connected right knee disability, 
inasmuch as any increase in severity during service was 
specifically medically attributed to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In 
reaching this determination, the Board accords great 
probative value to the April 2006 VA orthopedic physician's 
opinions cited above.  Those opinions were arrived at after a 
thorough and comprehensive review of the claims folder 
containing the service medical records, post-service VA 
medical records, and the veteran's actual medical history; 
current examination of the Veteran; and consideration of his 
detailed medical history.  The Board thus finds the clinical 
observations and opinions of the April 2006 VA physician to 
be dispositive of the question of service connection for a 
left knee disability, and that these uncontradicted medical 
observations and opinions militate against the claim.  In 
this regard, the Board notes that the Veteran has submitted 
no medical opinions to the contrary.  At the November 2008 
Board hearing, the Veteran testified that he knew of no 
doctor who opined that his left knee disability was due to 
his service-connected right knee disability.

With respect to the veteran's assertions and testimony, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38  
(1994).  Thus, a layman such as the Veteran, without the 
appropriate medical training or expertise, is not competent 
to render a persuasive opinion on medical matters such as 
whether military service aggravated his pre-existing left 
knee disability, or whether his left knee disability is 
secondary to his service-connected right knee disability.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown,    10 Vet. App. 183, 186 (1997)  (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  

For all the foregoing reasons, the Board finds that the claim 
for service connection for a left knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


